Citation Nr: 0014739	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for low back injury 
residuals, with degenerative disc disease L5-S1, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

REMAND

The veteran served on active duty from June 1993 to January 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Jackson, Mississippi.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  See King v. Brown, 5 Vet. App. 19 
(1993)) Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

A review of the evidence of record reflects that the veteran 
was to receive treatment for his service-connected back 
disorder in the form of an epidural block in May 1999.  
Review of the record reveals that VA treatment records dated 
after April 1999 have not been associated with the claims 
file.  Therefore, it is the opinion of the Board that these 
treatment records should be obtained and associated with the 
veteran's claims file.

In addition, during the course of a VA orthopedic examination 
conducted in April 1999, it is noted that the veteran 
indicated that he was being regularly being followed in the 
Rehabilitation Medicine Service for chronic low back pain.  
He added that he was also enrolled in the Comprehensive Pain 
Management Clinic.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is remanded to the RO for the following development:

1.  All pertinent VA and private medical 
treatment records subsequent to April 
1999, should be obtained and associated 
with the claims file, to include VA 
records associated with the above-
discussed epidural block treatment 
scheduled to have been administered the 
veteran in May 1999, as well as VA 
Rehabilitation Medicine Service and 
Comprehensive Pain Management Clinic 
records. 

2.  Following the above development, the 
RO should readjudicate the issue in 
appellate status.  If the determination 
remains unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period in which 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


